Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The previous 35 U.S.C. 112(a)/(b) rejections are withdrawn due to amendments.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laptev, AnoGen: Deep Anomaly Generator, in view of Katz et al. (hereinafter Katz), U.S. Patent Application Publication 2019/0325328.
Regarding Claim 1, Laptev discloses the method comprising: 
calculating a first probability distribution [“the distribution” pg. 1, col. 2, lines 14-15] and a first sample statistical amount [“parameterized by the mean and the variance” pg. 2, col. 1, line 40] for a first sample data set by using the first sample data set [“of the time-series” pg. 1, col. 2, lines 14-15]; 
training a pseudo anomaly generation model [“AnoGen” pg. 1, col. 2, line 13; “a trained variational auto-encoder” Abstract] that learns a second probability distribution [“time-series with anomalies” pg. 1, col. 2, line 16; Note: the altered time series has an altered distribution.] and a second sample statistical amount [“parameterized by the mean and the variance” pg. 2, col. 1, line 40] for a second sample data set [“time-series” pg. 1, col. 2, line 16]; and 
generating a training data set based on the pseudo anomaly generation model [“use AnoGen to generate training data” pg. 3, col. 1, lines 6-7].
However, Laptev fails to explicitly disclose a non-transitory computer readable medium storing a computer program, wherein the computer program comprises instructions for causing one or more processors of a computing device to perform a method for data processing;
wherein the training of the pseudo anomaly generation model includes: 
determining a candidate sample statistical amount based on extracted noise and the first sample statistical amount, and 
determining the candidate sample statistical amount as the second sample statistical amount based on a significance probability of at least one data value of data values included in the candidate sample statistical amount.
 Katz discloses a non-transitory computer readable medium storing a computer program, wherein the computer program comprises instructions for causing one or more processors of a computing device to perform a method for data processing [“media may have embodied therein computer readable program code” ¶87, 89];
wherein the training of the pseudo anomaly generation model includes: 
determining a candidate sample statistical amount based on extracted noise and the first sample statistical amount [“generating an outlier anomaly by taking the mean and standard deviation during the training phase,” ¶30; “determine deviations from the expected mean” ¶30], and 
determining the candidate sample statistical amount as the second sample statistical amount based on a significance probability of at least one data value of data values included in the candidate sample statistical amount [“thresholding the signal” ¶30].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev and Katz before him before the effective filing date of the claimed invention, to modify method of Laptev to incorporate CRM and statistical approach to finding anomalous data of Katz.
Given the advantage of providing the method on a medium for distribution as well as determining normal data and anomalous data outside a standard deviation for training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Laptev and Katz disclose the non-transitory computer readable medium of claim 1.  Laptev further discloses wherein the first sample data set and the second sample data set are vectors or scalars for homogenous data [“time-series data” §4 line 1].

Regarding Claim 8, Laptev and Katz disclose the non-transitory computer readable medium of claim 1.  Laptev further discloses wherein the noise is extracted from a normal distribution [“we sample z from a normal distribution parametrized by the mean and the variance.” pg. 2, col. 1, lines 39-40; “sampling from the outlier region” pg. 2, col. 2, line 13].

Regarding Claim 9, Laptev and Katz disclose the non-transitory computer readable medium of claim 1.
However, Laptev fails to explicitly disclose wherein the determining of the second sample statistical amount includes determining the candidate sample statistical amount as the second sample statistical amount when the significance probability of a first data value included in the candidate sample statistical amount exceeds a preset reference.
Katz discloses wherein the determining of the second sample statistical amount includes determining the candidate sample statistical amount as the second sample statistical amount when the significance probability of a first data value included in the candidate sample statistical amount exceeds a preset reference [“thresholding the signal” ¶30].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev and Katz before him before the effective filing date of the claimed invention, to modify the combination to incorporate the thresholding of Katz.
Given the advantage of setting a preset reference for thresholding the signal which allows determine the range of outliers and altering as necessary for better tuned data, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 10, Laptev and Katz disclose the non-transitory computer readable medium of claim 1.  Laptev further discloses wherein the first sample data set and the training data set include time-series data [“time-series data” §4 line 1].
However, Laptev fails to explicitly disclose the pseudo anomaly generation model is a neural network that can process the time series data.
Katz discloses the pseudo anomaly generation model is a neural network that can process the time series data [“neural network” ¶35, 56].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev and Katz before him before the effective filing date of the claimed invention, to modify method of Laptev to incorporate a neural network as the model of Katz.
Given the advantage of utilizing a well-known, reliable, and accurate learning model, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 11, Laptev and Katz disclose the non-transitory computer readable medium of claim 1.  Laptev further discloses the method further comprising: performing the evaluation for the training data set [“we use AnoGen to generate training data for an Anomaly Detection model. For simplicity, we abstract the machine learning model used for Anomaly Detection as a simple binary classier that for every time-step t outputs if a given point is 1, 0 indicating anomaly or benign point respectively.” pg. 3, col. 2, lines 6-11].

Regarding Claim 12, Laptev and Katz disclose the non-transitory computer readable medium of claim 11.  Laptev further discloses wherein the performing of the evaluation for the training data set includes: 
generating a data subset for the training data set [“AnoGen to generate training data for an Anomaly Detection model” pg. 3, col. 1, lines 6-7], 
inputting each of the data included in the data subset into the anomaly classification model and mapping the input data to a resolution space [“the machine learning model used for Anomaly Detection as a simple binary classier that for every time-step t outputs if a given point is 1, 0 indicating anomaly or benign point respectively.” pg. 3, col. 2, lines 8-11], and 
calculating suitability of the training data set based on the data included in the data subset and a classification reference of the anomaly classification model [“metrics precision and recall indicate the performance of the Anomaly Detection model trained using the baseline and using the AnoGen methods” pg. 3, col. 1, lines 18-20].

Regarding Claim 13, Laptev and Katz disclose the non-transitory computer readable medium of claim 12.   Laptev further discloses wherein the suitability is based on at least one of: a distance of each of the data included in the training data set from the classification reference, a ratio of anomalous data of the training data set, density of the data included in the training data set, or a dispersion of a distance of each of the data included in the training data set from the classification reference [“metrics precision and recall indicate the performance of the Anomaly Detection model trained using the baseline and using the AnoGen methods” pg. 3, col. 1, lines 18-20; Table I].

Regarding Claim 14, Laptev and Katz disclose the non-transitory computer readable medium of claim 12.  Laptev further discloses wherein the suitability is a reciprocal of at least one of: a distance of each of the data included in the training data set from the classification reference, a ratio of anomalous data of the training data set, density of the data included in the training data set, or a dispersion of a distance of each of the data included in the training data set from the classification reference [“metrics precision and recall indicate the performance of the Anomaly Detection model trained using the baseline and using the AnoGen methods” pg. 3, col. 1, lines 18-20; Table I; Note: Using a reciprocal is nonfunctional descriptive language as it does not change the functionality of the suitability metric measurement.].

Claim 15 is rejected on the same ground as claim 1.  Laptev further discloses a processor and a memory [“computing hardware” §1 line 1.].
Claim 16 is rejected on the same ground as claim 1.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laptev and Katz further in view of Szanto et al. (hereinafter Szanto), U.S. Patent Application Publication 2020/0286002.
Regarding Claim 3, Laptev and Katz disclose the non-transitory computer readable medium of claim 1.
However, Laptev fails to explicitly disclose wherein the training of the pseudo anomaly generation model includes: 
calculating an inter-distribution similarity between the first probability distribution and the second probability distribution, and 
determining whether to additionally perform the training of the pseudo anomaly generation model based on the inter-distribution similarity.
Szanto discloses wherein the training of the pseudo anomaly generation model includes: 
calculating an inter-distribution similarity between the first probability distribution and the second probability distribution [“Kullback-Leibler divergence between the distribution of predictions” ¶33], and 
determining whether to additionally perform the training of the pseudo anomaly generation model [“retraining” ¶33] based on the inter-distribution similarity [“is above a specified threshold” ¶33].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev, Katz, and Szanto before him before the effective filing date of the claimed invention, to modify the combination to incorporate similarity or dissimilarity between the two probability distributions to determine if further training is required of Szanto.
Given the advantage of determining if further training is necessary which would improve accuracy of the model, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 4, Laptev, Katz, and Szanto disclose the non-transitory computer readable medium of claim 3.
However, Laptev fails to explicitly disclose wherein the determining of whether to additionally perform the training of the pseudo anomaly generation model based on the inter-distribution similarity includes determining to additionally perform the training of the pseudo anomaly generation model when the inter-distribution similarity is equal to or less than a preset first reference.
Szanto discloses wherein the determining of whether to additionally perform the training of the pseudo anomaly generation model based on the inter-distribution similarity includes determining to additionally perform the training of the pseudo anomaly generation model when the inter-distribution similarity is equal to or less than a preset first reference [“is above a specified threshold” ¶33].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev, Katz, and Szanto before him before the effective filing date of the claimed invention, to modify the combination to incorporate similarity or dissimilarity between the two probability distributions to determine if further training is required of Szanto.
Given the advantage of determining if further training is necessary which would improve accuracy of the model, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Laptev, Katz, and Szanto disclose the non-transitory computer readable medium of claim 3.  Laptev further discloses the method further comprising: determining a sample statistical amount of a probability distribution derived from the pseudo anomaly generation model for which training is terminated as the second sample statistical amount [“parameterized by the mean and the variance” pg. 2, col. 1, line 40].
However, Laptev fails to explicitly disclose determining to terminate the training of the pseudo anomaly generation model when the inter-distribution similarity is equal to or more than the preset first reference.
Szanto discloses determining to terminate the training of the pseudo anomaly generation model when the inter-distribution similarity is equal to or more than the preset first reference [“is above a specified threshold” ¶33].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev, Katz, and Szanto before him before the effective filing date of the claimed invention, to modify the combination to incorporate similarity or dissimilarity between the two probability distributions to determine if further training is required of Szanto.
Given the advantage of determining if further training is necessary which would improve accuracy of the model, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./           Examiner, Art Unit 2123                                                                                                                                                                                             
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123